        Case 3:18-md-02843-VC Document 611-5 Filed 02/05/21 Page 1 of 1




Derek W. Loeser (admitted pro hac vice)       Lesley E. Weaver (SBN 191305)
KELLER ROHRBACK L.L.P.                        BLEICHMAR FONTI & AULD LLP
1201 Third Avenue, Suite 3200                 555 12th Street, Suite 1600
Seattle, WA 98101                             Oakland, CA 94607
Tel.: (206) 623-1900                          Tel.: (415) 445-4003
Fax: (206) 623-3384                           Fax: (415) 445-4020
dloeser@kellerrohrback.com                    lweaver@bfalaw.com

Plaintiffs’ Co-Lead Counsel

Additional counsel listed on signature page


                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA


IN RE: FACEBOOK, INC. CONSUMER                    MDL No. 2843
PRIVACY USER PROFILE LITIGATION                   Case No. 18-md-02843-VC


This document relates to:                         [PROPOSED] ORDER GRANTING
                                                  PLAINTIFFS’ MOTION TO COMPEL
ALL ACTIONS                                       DOCUMENTS RELATED TO
                                                  FACEBOOK’S APP DEVELOPER
                                                  INVESTIGATION

                                                  Judge: Hon. Jacqueline Scott Corley
                                                  Courtroom: 4, 17th Floor



                              REDACTED IN ITS ENTIRETY




(PROPOSED) ORDER                              1                                    MDL NO. 2843
                                                                        CASE NO. 18-MD-02843-VC
